Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kottilingal et al. (U.S. Patent Pub. No. 2013/0305342) in view of Natarajan et al. (U.S. Patent Pub. No. 2008/0109662).

Regarding claim 1, Kottilingal et al. teaches a method comprising: defining, at a computer vision processor in an image cluster, a fenced memory region (FMR) that controls access to image data stored in a first portion of a trusted memory region (TMR) (fig. 2A, ref. num 202 and 210 and paragraph 0037); 
Kottilingal et al. does not teach receiving, at the computer vision processor from an application implemented in a processing cluster, an FMR request to access the image data in the first portion of the TMR.
Natarajan et al. teaches receiving, at the computer vision processor from an application implemented in a processing cluster, an FMR request to access the image data in the first portion of the TMR (paragraph 0026).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine receiving a FRM request to access the data in the first portion of the TMR, as taught by Natarajan et al., with the method of Kottilingal et al.  It would have been obvious for such modifications because a secure memory requires a different request type than non-secure memory.  Anyone can access the non-secure memory, whereas the secure memory requires a specific request for a specific location of memory.

Regarding claim 2, Kottilingal et al. teaches further comprising: acquiring, using the computer vision processor, the image data and storing the image data in the first portion of the TMR (paragraph 0035).

Regarding claim 3, Kottilingal et al. teaches wherein defining the FMR to control access to the first portion of the TMR comprises defining a set of buffers in the TMR that store the image data (paragraph 0030).

claim 4, Kottilingal et al. as modified by Natarajan et al. teaches further comprising: opening, at the computer vision processor, the FMR, and wherein selectively allowing the application to access the image data comprises allowing the application to access the image data while the FMR is open (see paragraph 0036 of Natarajan et al.).

Regarding claim 5, Kottilingal et al. as modified by Natarajan et al. teaches wherein opening the FMR comprises providing information to a security processor that indicates that the FMR is open, wherein the security processor has a trusted relationship with the image cluster, and wherein receiving the FMR request comprises receiving the FMR request from the security processor while the FMR is open (see fig. 4, ref. num 270 of Natarajan et al.).

Regarding claim 6, Kottilingal et al. as modified by Natarajan et al. teaches further comprising: closing, at the computer vision processor, the FMR, and wherein selectively allowing the application to access the image data comprises denying the application access to the image data while the FMR is closed (see paragraph 0031 of Natarajan et al.).

Regarding claim 7, Kottilingal et al. as modified by Natarajan et al. teaches wherein closing the FMR comprises providing information to the security processor indicating that the FMR is closed, and wherein the security processor does not forward FMR requests to the computer vision processor while the FMR is closed (see paragraph 0036 of Natarajan et al.).

Regarding claim 8, Kottilingal et al. as modified by Natarajan et al. teaches further comprising: setting, at the image cluster, the FMR as open or closed in response to user input (see paragraph 0044 of Natarajan et al.).
claim 9, Kottilingal et al. teaches a method comprising: providing, from an application in a processing cluster to a computer vision processor in an image cluster, a fenced memory region (FMR) request to access image data stored in a first portion of a trusted memory region (TMR) (fig. 2A, ref. num 202 and 210 and paragraph 0037); and selectively accessing, from the application, the image data based on the FMR response (paragraph 0037).
Kottilingal et al. does not teach receiving, at the application in response to providing the FMR request, an FMR response indicating whether the computer vision processor granted the application permission to access the image data in the first portion of the TMR.
Natarajan et al. teaches receiving, at the application in response to providing the FMR request, an FMR response indicating whether the computer vision processor granted the application permission to access the image data in the first portion of the TMR (paragraph 0026).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine receiving a FRM request to access the data in the first portion of the TMR, as taught by Natarajan et al., with the method of Kottilingal et al.  It would have been obvious for such modifications because a secure memory requires a different request type than non-secure memory.  Anyone can access the non-secure memory, whereas the secure memory requires a specific request for a specific location of memory.

Regarding claim 10, Kottilingal et al. teaches wherein the image data is acquired by the computer vision processor and the computer vision processor stores the image data in the first portion of the TMR (paragraph 0035).

Regarding claim 11, Kottilingal et al. teaches wherein the image data is stored in a set of buffers in the TMR, and wherein the FMR is defined to control access to the set of buffers in the TMR (paragraph 0030).

Regarding claim 12, Kottilingal et al. as modified by Natarajan et al. teaches wherein the application receives the FMR response indicating that the computer vision processor granted access to the image data in response to the computer vision processor opening the FMR (see paragraph 0036 of Natarajan et al.).

claim 13, Kottilingal et al. teaches wherein receiving the FMR response comprises receiving the FMR response from a security processor while the FMR is open, wherein the security processor has a trusted relationship with the image cluster (paragraph 0040).

Regarding claim 14, Kottilingal et al. as modified by Natarajan et al. teaches wherein the application receives the FMR response denying access to the image data in response to the computer vision processor closing the FMR (see paragraph 0036 of Natarajan et al.).

Regarding claim 15, Kottilingal et al. as modified by Natarajan et al. teaches wherein the application receives the FMR response denying access to the image data from the security processor while the FMR is closed, and wherein the security processor does not forward FMR requests to the computer vision processor while the FMR is closed (see paragraph 0031 of Natarajan et al.).

Regarding claim 16, Kottilingal et al. teaches a method comprising: receiving, at a data fabric, a request from an image processing application to access image data stored in a portion of a trusted memory region (TMR) by an image cluster that has a trusted relationship with the TMR, wherein the request is received from an application in a processing cluster that does not have a trusted relationship with the TMR (fig. 2A, ref. num 202 and 210 and paragraph 0037); and selectively permitting the image processing application to access the image data stored in the TMR (paragraph 0037).
Kottilingal et al. does not teach based on whether the image cluster has opened or closed a fenced memory region (FMR) for the portion of the TMR.
Natarajan et al. teaches based on whether the image cluster has opened or closed a fenced memory region (FMR) for the portion of the TMR (paragraph 0036).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine permitting access based on having an opened or closed FMR, as taught by Natarajan et al., with the method of Kottilingal et al.  It would have been obvious for such modifications because a secure memory requires a different request type than non-secure memory.  Anyone can access the non-secure memory, whereas the secure memory requires a specific request for a specific location of memory.

Regarding claim 17, Kottilingal et al. teaches wherein receiving the request comprises receiving the request including information indicating a location in the TMR, and wherein selectively permitting 

Regarding claim 18, Kottilingal et al. teaches wherein selectively permitting the image processing application to access the image data comprises permitting the image processing application to access the image data if the location is in the portion of the TMR that is accessible via FMR requests and the image cluster has opened the FMR (paragraph 0031).

Regarding claim 19, Kottilingal et al. teaches wherein selectively permitting the image processing application to access the image data comprises providing a memory access fault to the image processing application if the location is not in the portion of the TMR that is accessible via FMR requests (paragraph 0068).

Regarding claim 20, Kottilingal et al. teaches further comprising: issuing memory access faults in response to requests to access the portion of the TMR while the image cluster has closed the FMR (paragraph 0102).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433